 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 5569 
 
AN ACT 
To extend the National Flood Insurance Program until September 30, 2010. 
 
 
1.Short titleThis Act may be cited as the National Flood Insurance Program Extension Act of 2010.  
2.Extension of national flood insurance program 
(a)Program extensionSection 1319 of the National Flood Insurance Act of 1968 (42 U.S.C. 4026) is amended by striking September 30, 2008 and inserting September 30, 2010.  
(b)FinancingSection 1309(a) of such Act (42 U.S.C. 4016(a)) is amended— 
(1)by striking September 30, 2008 and inserting September 30, 2010; and  
(2)by striking $20,775,000,000 and inserting $20,725,000,000.  
(c)Effective dateThe amendments made by subsections (a) and (b) shall be considered to have taken effect on May 31, 2010.  
3.Budget complianceThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
